10.8
 
SUN RIVER ENERGY, INC.
UNSECURED CONVERTIBLE PROMISSORY NOTE
 
 
 

Amount: $232,422.42    Dallas, Texas  Effective Date: September 10, 2012 

 
                                                   
 Due Date: March 10, 2013
 
FOR VALUE RECEIVED, Sun River Energy, Inc., a Colorado corporation ("Maker")
promises to pay to the order of Jay Leaver ("Payee") at such address in Dallas,
Texas, as set forth below or as the holder of this Note may designate from time
to time in writing to Maker, the principal sum of Two Hundred Thirty-Two
Thousand Four Hundred Twenty-Two and 42/100 DOLLARS ($232,422.42) together with
interest thereon from the date hereof at the rate of four percent (4%) per
annum, payable as hereinafter provided.  The accrued interest on the outstanding
principal balance will be calculated on a 365-day year.
 
All principal, accrued and unpaid interest and other amounts owing from Maker
hereunder (collectively, the “Outstanding Balance”) shall be due and payable on
March10, 2013, however if on March10, 2013 the Maker has negative working
capital as reflected in its SEC filings then the Note is automatically extended
to September10, 2013 (the “Due Date”).
 
Maker shall have the right to prepay this Note in whole or in part at any time
without penalty or premium, upon 10 days written notice to Payee and subject to
Payee’s right to convert as set forth below.
 
All amounts paid hereunder shall be applied first to all interest then accrued
and unpaid hereunder, and the balance, if any, to principal.  In the event of
default, all past due principal and interest on this Note shall bear interest at
the maximum rate permitted by law from maturity until paid.  All sums called
for, payable or to be paid hereunder shall be paid in lawful money of the United
States of America which at the time of payment is legal tender for the payment
of public and private debts therein.
 
Prior to the March10, 2013, the Payee of this Note shall have the option, in his
sole discretion, upon written notice to the Maker, to convert all or part of the
principal balance and interest, but not the employer or employee taxes, of this
Note into shares of common stock of Sun River Energy, Inc. at a price per share
equal to $0.20 per share.  After the March 10, 2013, the Payee of this Note
shall have the option, in his sole discretion, upon written notice to the Maker,
to convert all or part of the principal balance and interest, but not the
employer or employee taxes, of this Note into shares of common stock of Sun
River Energy, Inc. at a price per share equal to 85% of the closing price per
share on the date immediately preceding the date of the written notice.  Such
written notice shall be hand delivered, mailed, faxed or sent electronically to
Maker’s President and CEO, at its principal place of business,5646 Milton St.,
Suite 130, Dallas, Texas 75206.  Further, such notice shall contain a
representation from Payee that Payee is acquiring the Shares for investment for
the Payee’s own account, not as a nominee or agent, and not with the view to, or
for resale in connection with, any distribution thereof.  Upon receipt of such
notice, Maker will instruct its transfer agent to issue shares of its common
stock in accordance with the terms of this Note.  The Payee understands that the
Shares have not been, and will not be when issued, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act of 1933, as amended (the “Securities Act”), the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the representations made by
Payee.  The Payee acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available.
 
 
 
Page 1

--------------------------------------------------------------------------------

 


If default is made in the payment of this Note at maturity (regardless of how
its maturity may be brought about) or the same is placed in the hands of an
attorney for collection, or if suit is filed hereon, or proceedings are had in
bankruptcy, probate, receivership, reorganization, or other judicial proceedings
for the establishment or collection of any amount called for hereunder, or any
amount payable or to be payable hereunder is collected through any such
proceedings, Maker agrees to pay the holder of this Note any and all attorney's
fees, collection fees and expenses incurred in connection therewith.


A default exists under this Note if (1) Maker fails to timely pay or perform any
obligation or covenant in this Note; (2) any warranty, covenant, or
representation in this Note is materially false when made; (3) a voluntary
bankruptcy or insolvency proceeding is commenced by Maker; (4) (a) an
involuntary bankruptcy or insolvency proceeding is commenced against Maker and
(b) the proceeding continues without dismissal for sixty days, the party against
whom the proceeding is commenced admits the material allegations of the petition
against it, or an order for relief is entered; or (5) the Maker is dissolved,
begins to wind up its affairs, is authorized to dissolve or wind up its affairs
by its governing body or persons, or any event occurs or condition exists that
permits the dissolution or winding up of the affairs of the Maker.
 
Maker shall be given at least 30 days writtennotice of presentment and demand
for payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest or notice of protest and non-payment, bringing of suit and
diligence in taking any action to collect any sums owing hereunder and in
proceeding against any of the rights and properties securing payment hereof, and
agrees that its liability on this Note shall not be affected by any release of
or change in any security for the payment of this Note.  All amounts payable
under this Note shall be payable without relief from valuation and appraisement
laws.
 
In the event of a default in the payment of any installment of either principal
or interest or any other default as provided for herein, or in the performance
of any agreement or covenant contained in this Note, the holder of this Note
shall have the right and option to declare the unpaid balance of principal and
accrued interest on this Note at once due and payable and to exercise any and
all other rights and remedies he may have.  Failure to exercise this option upon
any default shall not constitute a waiver of the right to exercise it in the
event of any subsequent default.
 
All notices permitted hereunder shall be given to the addressee at the following
address:
 
If to Payee:
 
Jay Leaver
1570 S. Forest Street
Denver, CO 80222
720-212-5489 (phone)
 
 
 
Page 2

--------------------------------------------------------------------------------

 


If to Maker:
 
Sun River Energy, Inc.
Attention: Donal R. Schmidt, Jr.
5646 Milton St.
Suite 130
Dallas, Texas 75206
214-369-7300 (phone)
214-369-7301 (fax)
 
Allnotices given hereunder shall be in writing and shall be considered properly
given if mailed by first-class United States mail, postage prepaid, registered
or certified with return receipt requested, or by delivering same in person to
the addressee.  Any notice given in accordance herewith shall be effective upon
receipt at the address of the addressee.  Each of Payee and Maker may change
his/its address for notice by notice to the other in the manner set forth above.
 
It is expressly stipulated and agreed to be the intent of Maker and Payee to at
all times comply with the usury and other laws applicable to this Note and any
subsequent revisions, repeals, or judicial interpretations thereof, to the
extent any of the same are applicable hereto.  If such laws are ever revised,
repealed, or judicially interpreted so as to render usurious any amount called
for under this Note, or contracted for, charged, or received with respect to the
indebtedness evidenced by this Note, or if Payee's exercise of the option herein
contained to accelerate the maturity of this Note or if any prepayment by Maker
results in Maker having paid any interest in excess of that permitted by law,
then it is Maker's and Payee's express intent that all excess amounts
theretofore collected by Payee be credited on the principal balance of this Note
(or, if the Note has been paid in full, refunded to Maker), and the provisions
of this Note immediately be deemed reformed and the amounts thereafter
collectable hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder.
 
All of the stipulations, promises and agreements in this Note made by or on
behalf of Maker shall bind the successors and assigns of Maker, whether so
expressed or not, and inure to the benefit of the successors and assigns of
Maker and Payee.  Maker may not assign, pledge or otherwise transfer this Note,
including by merger or other means, without the prior written consent of Payee.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Texas, without reference to the principles of conflicts of law that
would direct the application of the laws of another jurisdiction.The parties
agree that any legal action arising out of or in conjunction with this Note or
any breach thereof shall only be brought and prosecuted in an appropriate court
of competent jurisdiction within Dallas County, Texas.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
[leaver.jpg]
 
 
 

--------------------------------------------------------------------------------

 